DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/03/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1, 3-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
The closest prior art Kato (US 2017/0190221 A1) discloses a pneumatic tire having tread pattern which includes at least two main circumferential grooves, which delimit a plurality of land portions; where an outermost land portion is provided with a plurality of circumferentially extending shoulder second sipes and a plurality of axially extending shoulder first sipes which intersect the shoulder first sipes while extending from the tread edge to a circumferential main groove. The shoulder first sipes are further configured to have notched portions which extend from the circumferential main groove towards in the tire widthwise outer side direction to terminate at the circumferentially extending shoulder second sipes.
However, neither Kato nor any other prior art of record taken singularly or in combination teach or reasonably suggests forming a pneumatic tire having the claimed features of: Having at least one indicator region that indicates a vehicle mounting direction, wherein the plurality of main grooves include a shoulder main groove outward most on a vehicle outboard side of the tire when mounted on a vehicle, the plurality of land portions include an outboard shoulder land portion partitioned by the shoulder main groove and a contact patch end at the vehicle outboard side of the tire, the outboard shoulder land portion includes a circumferentially oriented sipe extending in a tire circumferential direction, and a plurality of first width-oriented sipes extending to intersect the circumferentially oriented sipe, a depth of the circumferentially oriented sipe is less than depths of the plurality of first width-oriented sipes, at least one of the first width-oriented sipes includes a sipe portion at which width is constant, and a notch portion at which width increases outwardly in a tire radial direction, a first edge of the notch portion is contiguous with the sipe portion, a second edge of the notch portion is outwards from the first edge in the tire radial direction, the sipe portion is contiguous with the shoulder main groove and inclined with respect to the shoulder main groove, a first acute angle is formed at an intersection between the shoulder main groove and the sipe portion, a second acute angle is formed at an intersection between the shoulder main groove and the second edge of the notch portion, and the second acute angle is greater than the first acute angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                       

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2021